NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR F. CALDERON,                             No.    15-73310

                Petitioner,                     Agency No. A095-006-539

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Victor F. Calderon, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Calderon’s motion to reopen

as untimely, where Calderon filed the motion more than two years after his final

administrative order of removal, he failed to establish the due diligence required

for equitable tolling of the filing deadline, and he did not present sufficient

evidence to qualify for any regulatory exception to the filing deadline. See 8 C.F.R.

§ 1003.2(c)(2)-(3); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011)

(equitable tolling is available to a petitioner who is prevented from timely filing a

motion to reopen due to deception, fraud or error, as long as the petitioner

exercises due diligence in discovering such circumstances); see also Carrillo-

Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir. 2003) (statements by counsel are

not evidence).

      We do not consider the extra-record information discussed in Calderon’s

opening brief because the court’s review is normally limited to the administrative

record. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is limited to the

administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating

standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED.




                                           2                                      15-73310